COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Linda Porter v. Kennard Law PC d/b/a Kennard Richard PC, Peter
                          Costea and Gregg Rosenberg, Rosenberg & Sprovach

Appellate case number:    01-22-00153-CV

Trial court case number: 2017-67479

Trial court:              127th District Court of Harris County

       Appellant, Linda Porter, has filed a notice of appeal. On July 25, 2022, appellant filed
her appellant’s brief and on July 27, 2022, appellant filed an amended appellant’s brief. On
August 2, 2022, this Court struck appellant’s brief and appellant’s amended brief and ordered
appellant to file a corrected brief that complies with Texas Rules of Appellate Procedure 9.4 and
38.1. Since then, appellant has filed the following:
   •   On August 11, 2022, appellant filed an Opposed Motion for Leave to File Non-
       Conforming Briefs and Exceed Word Limits;
   •   On August 16, 2022, appellant filed a 1st Amended Opposed Motion for Leave to File
       Non-Conforming Briefs and Exceed Word Limits with Attached Exhibits Showing that
       Costea’s Brief Provides False Information, that Appellees were Served on Aug. 11, 2022,
       and this Brief is Updated with Certificate of Service;
   •   On August 17, 2022, appellant filed a Motion for Leave to Provide Sur-Reply to Appellee
       Rosenberg’s Objections and Opposition to Appellant’s Motion for Leave to File Non-
       Conforming Briefs and Exceed Word Limits; and
   •   On August 18, 2022, appellant filed a 1st Amended Motion for Leave to Provide Sur-
       Reply to Appellee Rosenberg’s Objections and Opposition to Appellant’s Motion for
       Leave to File Non-Conforming Briefs and Exceed Word Limits.
       The motions and amended motions are denied.
        As noted in this Court’s August 2, 2022 order, the deadline for appellant to file a
corrected brief that complies with the Texas Rules of Appellate Procedure is September 1, 2022.
See TEX. R. APP. P. 9.4 (noting that initial brief to court of appeals may not exceed 15,000 words
if computer-generated and 50 pages if not, and that aggregate of initial brief and reply brief may
not exceed 27,000 words if computer-generated, and 90 pages if not).
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                             Acting individually 
Date: August 30, 2022